                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA

EARL BROWNE,
                   Plaintiff,            Case No.: 2:18-cv-183 JAM (CKD)

                           v.                       ORDER
CAPITAL ONE BANK (USA)
                                         HONORABLE JOHN A. MENDEZ
N.A.,

               Defendant.



       Based upon the Parties’ Stipulation, and good cause, this Court hereby
orders the Action to be, and is, dismissed with prejudice. Each party to bear their
own attorneys’ fees and costs.


IT IS SO ORDERED.
DATED: November 18, 2019
                                            /s/ John A. Mendez______________
                                            U. S. District Court Judge




PROOF OF SERVICE
